Pee Cueiam,
Upon the facts found by the auditor whose report was confirmed by the court below, the refusal to allow the claim of the appellant was right. This is clearly shown in the auditor’s report and the opinion of the court. Where one of two persons must suffer loss by reason of the fraud or deceit of another, the loss should fall on him by whose act or omission the wrongdoer has been enabled to commit the fraud: Vanderslice v. Royal *88Insurance Co., 13 Pa. Superior Ct. 455; O’Connor v. Clark, 170 Pa. 318. This principle is applicable here. We need nob elaborate further, nor cite other authorities.
The decree is affirmed and the appeal dismissed at the costs of the appellant.